 JOSTEN ENGRAVING COMPANY49WE WILL NOT in any like or related manner restrain or coerce employees ofALASKA STEAMSHIPCOMPANY.,its successors or assigns,in the exerciseof their rights to engage in, or to refrain from engaging in, any or all of theconcerted activities guaranteed in Section 7 of the Act,WE WILL, make whole Horace W. Underwood for any loss of pay sufferedas a result of our unlawful discrimination against him.AMERICAN RADIO ASSOCIATION, CIO,Labor Organization.Dated ----------------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.JOSTENENGRAVINGCOMPANY,D/B/AAMERICAN YEARBOOK COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL UNIONNo.10(CIO), PETITIONER.Case No. 18-RC-1075.February 11,1952Decisionand OrderUpon ,j petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Erwin A. Peterson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenor, International Jewelry Work-ersUnion, Local No. 17, AFL, are labor organizations claiming torepresent certain employees of the Employer.3.The Employer and the Intervenor assert that their current 1950contract constitutes a bar to this proceeding.The Petitioner contendsthat the contract is not a bar, on the grounds: (a) That it does notcover the employees herein sought; and (b) that it contains an illegalunion-security clause.Applicability of the Contract to American Yearbook EmployeesPetitioner seeks to represent a group of lithograph employees whowork in the American Yearbook division of the Employer.'ThePetitioner contends that the current contract does not cover anyemployees in this division, because the name of this division is not'The AmericanYearbookdivision of AmericanYearbookCompany, a new project of theJosten EngravingCompany, was establishedin the spring of 1950, some 6 months prior tothe current contract, executed inAugust 1950This division is engaged in the productionof highschool andcollegeyearbooks,and it draws upon the same market for the sale ofitsproductsas its patentcompany. theJostenManufacturingCompany,-.vhichmanu-factureshigh school and college jewelry.98 NLRB No. 3. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecifically set forth in the contract and because no wage rates per-taining to job classifications in the division are incorporated in thecontract.Article 1 Section 5 of the current contract provides that the Inter-venor shall be the sole and exclusive bargaining agent for the employees-in the printing and engraving business conducted by the Josten-Engraving Company, in addition to the employees of the jewelry busi-ness conducted by the Josten Manufacturing Company. It is also,clear that the Intervenor has represented the Yearbook divisionemployees in the processing of grievances, that these employees havebeen members of the Intervenor's policy-making committee, and thatthey have received all the benefits of the contract in the same manneras the other employees.Furthermore, the Petitioner concedes that atleast one provision of the contract, a provision relating to part-timeemployees, was adopted with specific reference to the employees of theYearbook division where, alone, the part-time workers were involved.On the question of wage rates, the evidence shows that the evaluationof the job classifications in this new division was then in progress, andthat pending such evaluation it was customary to consider the newjobs as falling into established labor grades, for which wage rates werenegotiated.On the basis of the above facts, we find that the contentions of thePetitioner are without merit.Accordingly, we find that the currentcontract covers the employees of the Yearbook division.Legality of the Union-Security ProvisionIn 1946 the Intervenor was certified by the State of Minnesota,Division of Conciliation, as the exclusive bargaining representativefor all employees of the parent and subsidiary companies.The firstcontract, which was signed on May 9, 1946, contained a union-shopclause, requiring all employees to become and remain members of theunion after completion of the probationary 12-month period of em-ployment.This provision also appeared in the contract executedJune 26, 1947.On August 3, 1948, after union-shop authorizationhad been secured in accordance with the amended Act, a new contractwas executed.This contract contained the following union-securityprovision :Section 2 (2)All employees who have completed the probationary periodestablished by Section 11 of Article V of this Agreement 2 shallmake application to and become members of the Union, and shallthereafter maintain their membership in good standing in accord-sAs in the previous contracts,this period was 1 year. JOSTEN ENGRAVING, COMPANY+511ance with the Union's Constitution and By-laws, as a conditionof employment.During the first ninety (90) days of the probationary periodprovided for in Article V, Section 11 of this agreement proba-tionary employees shall not be eligible for membership in theUnion.Neither the Union nor any member shall solicit anymembership or application therefor or any money from any pro-bationary employee during the first ninety (90) days of thisprobationary period.During the probationary period the Unionagrees that it will in no way require, attempt to require, or bringpressure upon any probationary employee to join or become aUnion member or to obtain permission or approval to work forthe Union or its members.The applicability and enforcement of the foregoing provisionof this agreement as to required membership in the Union shall beeffective only in accordance with the Labor Management Relations.Act of 1947.In 1949, and again on August 4, 1950, the parties extended the 1948contract including the above union-security clause, except that in eachcase the last clause, quoted above, was omitted.The Petitioner contends that this union-security clause as incor-porated in the 1950 agreement did not give employees who had notbecome union members on August 4, 1950, the 30-day grace periodrequired by Section 8 (a) (3) of the Act. In other words, it arguesthat although probationary employees had worked for 1 year withoutthe necessity of becoming union members, they must nevertheless begranted the additional 30 days following the effective date of thecontract.The Employer and Intervenor urge that the union-securityclause is valid on the following grounds : (1) The 1948 contract, thefirst following the union-shop authorization, accorded old employeesthe required grace period by virtue of the last clause of the union-security provision and satisfied the requirement as to new employeesby giving them 12 months before they were required to become mem-bers of the union; (2) the 1949 and 1950 agreements provided thesame exemption for new employees; (3) in any case the Act requiresonly one grace period for old employees and does not require additionalgrace periods every time a contract is renewed or extended.In the recentKrausecase 3 we held that, under a union-shop clause,a grace period need not be accorded to old employees who alreadywere members of the union on the effective date of the contract.Thatprinciple, when applied to the instant case, establishes the legality ofthe union-security provision as to those employees who were membersof the Union on August 4, 1950, the effective date of the current con-8Charles A Krause MillingCo, 97 NLRB 536. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract.There remains the question whether employees hired betweenAugust 4 and September 4, 1949, and who were therefore not requiredto become and were not union members until the corresponding periodin 1950, were nevertheless entitled to an additional 30 days afterAugust 4, 1950.We do not believe that Section 8 (a) (3) requires such additionalgrace period to old employees under the facts of this case.The cur-rent contract was a renewal of the 1949 and 1948 contracts, the latterbeing the first agreement following the union-shop authorization.Under the 1948 contract all new employees were required to becomemembers only after 12 months of employment.All old employeeswere allowed their required grace period, by virtue of the clause pro-viding that the requirement as to union membership should be effectiveonly in accordance with the Labor Management Relations Act.The1949 contract renewed the union-security requirement of the 1948 con-tract, except that the deferring clause therein was omitted.The cur-rent contract of 1950 4 is a renewal of the 1949 contract.The onlyemployees covered by the present contract who possibly were not unionmembers on August 4, 1950, the date of execution, and were obligatedto join the Union in less than 30 days from August 4, were those whohad been hired a year before, between August and September 4, 1949.But such employees had already been afforded much more than 30 daysbefore coming under the contractual obligation to join the Union.A reasonable construction of the statute seems to us to lead to theconclusion that, under the present circumstances, the grace periodrequirements have been met.To hold otherwise would afford theemployees 12 months' representation for 11 months' dues, and wouldthus permit "free riders," the avoidance of which was clearly in-tended by the statute.5Accordingly, without deciding what the lawwould require in a different situation and confining the Board's de-cision to the present circumstances, we find that the current contractbetween the Employer and the Intervenor constitutes a bar to thepresent determination of representatives.We shall therefore dismissthe petition eOrderIT IS HEREBY ORDERED that the petition be, and it hereby is, dismissed.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.'The 1950 contract expires July 1, 1953.aCharles A. Krause Milling Co,supra.eThe Employer and the Intervenor, in addition to their contentions thatthe currentcontractisa bar,claim that the unit soughtis inappropriate.Because of our holdingherein that the contract constitutesa bar,we findit unnecessary to consider the unit issue.